Exhibit 10.2

WAIVER TO

INTERNATIONAL LETTER OF CREDIT AGREEMENT

THIS WAIVER TO INTERNATIONAL LETTER OF CREDIT AGREEMENT is dated as of the 15th
day of March, 2013 (this “Waiver”), and entered into among GREAT LAKES DREDGE &
DOCK CORPORATION, a Delaware corporation (the “Borrower”), GREAT LAKES DREDGE &
DOCK COMPANY, LLC, a Delaware limited liability company (the “Guarantor”), and
WELLS FARGO BANK, N.A., successor by merger to WELLS FARGO HSBC TRADE BANK, N.A.
(the “Bank”).

BACKGROUND:

A. The Borrower, the Guarantor and the Bank entered into an International Letter
of Credit Agreement, dated as of September 29, 2006 (as amended through the date
hereof, the “Agreement”). Unless specifically defined below, capitalized terms
used herein shall have the meanings ascribed thereto in the Agreement.

B. The Borrower has requested that the Bank waive (i) an Event of Default under
Section 10.1(c)(i) of the Agreement due to the failure of the Borrower to
maintain a Consolidated Fixed Charge Coverage Ratio greater than 1.25 to 1.00 as
of the last day of the fiscal quarter ended December 31, 2012 in accordance with
Section 9.5(b) of the Agreement; (ii) any Default or Event of Default that may
have occurred under Section 10.1(b) resulting from a representation, warranty,
certification or statement being incorrect or misleading when made due to the
re-statement of earnings and results of operations for the fiscal quarters ended
June 30, 2012 and September 30, 2012 as have been disclosed to the Bank and
Ex-Im Bank prior to the date hereof and any related delivery of financial
statements, Compliance Certificates or other certificates, or due to any
certification as to the absence of a Default or any Event of Default being
untrue due to any of the Defaults or Events of Default described herein; and
(iii) any Default or Event of Default under Section 10.1(c)(i) of the Agreement
due to the failure of the Borrower to notify the Bank in writing of the
occurrence of any of the Defaults or Events of Default described herein
(hereinafter, collectively, referred to as the “Specified Defaults”);

C. The Bank has agreed to waive the Specified Defaults, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Guarantor
and the Bank covenant and agree as follows:

SECTION 1. WAIVER. Subject to the satisfaction of the conditions set forth in
Section 3 of this Waiver, the Bank hereby waives the Specified Defaults.



--------------------------------------------------------------------------------

SECTION 2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof:

(a) (i) the Borrower has all requisite power and authority to execute and
deliver this Waiver, (ii) this Waiver has been duly executed and delivered by
the Borrower, and (iii) this Waiver and the Agreement constitute valid and
legally binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as limited by Debtor Laws;

(b) after giving effect to this Waiver, there exists no Event of Default or
Default under the Agreement;

(c) after giving effect to this Waiver, the representations and warranties set
forth in the Agreement and the other International Loan Documents are true and
correct in all material respects on the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date;

(d) the Agreement and the other International Loan Documents remain in full
force and effect; and

(e) neither the execution, delivery and performance of this Waiver or the
Agreement nor the consummation of any transactions contemplated herein or
therein, will (i) contravene the terms of the Organization Documents of the
Borrower, (ii) violate any Governmental Requirement or (iii) conflict with any
Obligation to which the Borrower is a party; except in the case of clauses (ii)
and (iii) to the extent that such conflict could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3. CONDITIONS TO EFFECTIVENESS. All provisions of this Waiver shall be
effective upon receipt by the Bank of this Waiver duly executed by the Borrower,
the Guarantor and the Bank.

SECTION 4. ACKNOWLEDGEMENT AND AGREEMENT OF GUARANTOR. Guarantor hereby
(i) consents to the terms and execution hereof; (ii) reaffirms its obligations
to the Bank pursuant to the terms of its Guaranty; and (iii) acknowledges that
the Bank may amend, restate, extend, renew or otherwise modify the Agreement and
any indebtedness or agreement of the Borrower, or enter into any agreement or
extend additional or other credit accommodations, without notifying or obtaining
the consent of the Guarantor and without impairing the liability of the
Guarantor under its Guaranty for all of the Borrower’s present and future
indebtedness to the Bank.

SECTION 5. REFERENCE TO THE AGREEMENT.

(a) Upon the effectiveness of this Waiver, each reference in the Agreement to
“this Agreement”, “hereunder”, or words of like import shall mean and be a
reference to the Agreement, as affected hereby.

(b) The Agreement shall remain in full force and effect and is hereby ratified
and confirmed.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 6. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by the Bank in connection with the
preparation, reproduction, execution and delivery of this Waiver and the other
instruments and documents to be delivered hereunder (including the reasonable
fees, charges and disbursements of counsel with respect thereto).

SECTION 7. EXECUTION IN COUNTERPARTS. This Waiver may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Waiver, a counterpart hereof (or signature page
thereto) signed and transmitted by any Person party hereto to the Bank (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original. The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document.

SECTION 8. HEADINGS. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purpose.

SECTION 9. ENTIRE AGREEMENT. THIS WAIVER AND THE OTHER INTERNATIONAL LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

SECTION 10. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES (OTHER THAN PROVISIONS OF 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 11. WAIVERS OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAWS, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS WAIVER OR
INTERNATIONAL LOAN DOCUMENTS, OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS WAIVER OR ANY INTERNATIONAL LOAN DOCUMENT AND
AGREE THAT ANY ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver is executed as of the date first set forth
above.

 

BORROWER: GREAT LAKES DREDGE & DOCK CORPORATION By:  

/s/ William S. Steckel

  William S. Steckel   Senior Vice President and Chief Financial Officer
GUARANTOR: GREAT LAKES DREDGE & DOCK COMPANY, LLC By:  

/s/ William S. Steckel

  William S. Steckel   Senior Vice President and Chief Financial Officer BANK:
WELLS FARGO BANK, N.A. By:  

/s/ Sushim R. Shah

  Sushim R. Shah   Vice President and   Senior Relationship Manager

Signature Page to Waiver to International Letter of Credit Agreement